Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00288-CV

                                        Scherry JEFFCOAT,
                                              Appellant

                                                 v.
                                               James
                                          James ARNOLD,
                                             Appellee

                      From the 198th Judicial District Court, Kerr County, Texas
                                      Trial Court No. 101202B
                            Honorable M. Rex Emerson, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: May 29, 2013

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion. See TEX. R. APP. P.

42.1(a)(1). Because the motion does not disclose an agreement of the parties regarding the

assessment of costs, we order all costs assessed against appellant. See TEX. R. APP. P.

42.1(d)(absent agreement of the parties, costs are taxed against appellant).

                                                   PER CURIAM